       Case 3:21-cv-06899-TSH Document 1 Filed 09/06/21 Page 1 of 8




1    CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
2    Prathima Price, Esq., SBN 321378
     Dennis Price, Esq., SBN 279082
3    Mail: 8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
4    (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
5
     Attorneys for Plaintiff
6
7
8
                          UNITED STATES DISTRICT COURT
9                        NORTHERN DISTRICT OF CALIFORNIA
10
11   Orlando Garcia,                          Case No.

12              Plaintiff,
                                              Complaint For Damages And
13      v.                                    Injunctive Relief ForViolations
                                              Of: Americans With Disabilities
14   Community Fund 2, LLC, a                 Act; Unruh Civil Rights Act
     California Limited Liability
15   Company;
     Naji Mohmed Alwjaini
16
                Defendants.
17
18
             Plaintiff Orlando Garcia complains Community Fund 2, LLC, a
19
     California Limited Liability Company; Naji Mohmed Alwjaini; and alleges as
20
     follows:
21
22
       PARTIES:
23
       1. Plaintiff is a California resident with physical disabilities. Plaintiff
24
     suffers from Cerebral Palsy. He has manual dexterity issues. He cannot walk.
25
     He uses a wheelchair for mobility.
26
       2. Defendant Community Fund 2, LLC owned the real property located
27
     at or about 6510 Foothill Blvd, Oakland, California, in August 2021.
28
       3. Defendant Community Fund 2, LLC owns the real property located at


                                          1

     Complaint
       Case 3:21-cv-06899-TSH Document 1 Filed 09/06/21 Page 2 of 8




1    or about 6510 Foothill Blvd, Oakland, California, currently.
2      4. Defendant Naji Mohmed Alwjaini owned Foothill Discount located at
3    or about 6510 Foothill Blvd, Oakland, California, in August 2021.
4      5. Defendant Naji Mohmed Alwjaini owns Foothill Discount (“Store”)
5    located at or about 6510 Foothill Blvd, Oakland, California, currently.
6      6. Plaintiff does not know the true names of Defendants, their business
7    capacities, their ownership connection to the property and business, or their
8    relative responsibilities in causing the access violations herein complained of,
9    and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein is
11   responsible in some capacity for the events herein alleged, or is a necessary
12   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13   the true names, capacities, connections, and responsibilities of the
14   Defendants are ascertained.
15
16     JURISDICTION & VENUE:
17     7. The Court has subject matter jurisdiction over the action pursuant to
18   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
19   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     8. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                               2

     Complaint
       Case 3:21-cv-06899-TSH Document 1 Filed 09/06/21 Page 3 of 8




1      FACTUAL ALLEGATIONS:
2      10. Plaintiff went to Store in August 2021 with the intention to avail
3    himself of its goods or services motivated in part to determine if the
4    defendants comply with the disability access laws. Not only did Plaintiff
5    personally encounter the unlawful barriers in August 2021, but he wanted to
6    return and patronize the business again but was specifically deterred due to
7    his actual personal knowledge of the barriers gleaned from his encounter
8    with them.
9      11. The Store is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
12   to provide wheelchair accessible paths of travel in conformance with the ADA
13   Standards as it relates to wheelchair users like the plaintiff.
14     13. The Store provides paths of travel to its customers but fails to provide
15   wheelchair accessible paths of travel.
16     14. A problem that plaintiff encountered was that the ramp just inside the
17   entrance of the Store had a slope of about 31.2%.
18     15. Plaintiff believes that there are other features of the paths of travel that
19   likely fail to comply with the ADA Standards and seeks to have fully
20   compliant paths of travel available for wheelchair users.
21     16. On information and belief, the defendants currently fail to provide
22   wheelchair accessible paths of travel.
23     17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
24   provide wheelchair accessible sales counters in conformance with the ADA
25   Standards as it relates to wheelchair users like the plaintiff.
26     18. The Store provides sales counters to its customers but fails to provide
27   wheelchair accessible sales counters.
28     19. One problem that plaintiff encountered was that the sales counter was


                                              3

     Complaint
       Case 3:21-cv-06899-TSH Document 1 Filed 09/06/21 Page 4 of 8




1    too high. There was no counter that was 36 inches or less in height that
2    plaintiff could use for his transactions.
3      20. Plaintiff believes that there are other features of the sales counters that
4    likely fail to comply with the ADA Standards and seeks to have fully
5    compliant sales counters available for wheelchair users.
6      21. On information and belief, the defendants currently fail to provide
7    wheelchair accessible sales counters.
8      22. Moreover, on the date of the plaintiff’s visit, the defendants failed to
9    provide wheelchair accessible parking in conformance with the ADA
10   Standards as it relates to wheelchair users like the plaintiff.
11     23. The Store provides parking to its customers but fails to provide
12   wheelchair accessible parking.
13     24. The problem that plaintiff encountered was that there was no
14   accessible parking whatsoever in the parking lot.
15     25. Plaintiff believes that there are other features of the parking that likely
16   fail to comply with the ADA Standards and seeks to have fully compliant
17   parking available for wheelchair users.
18     26. On information and belief, the defendants currently fail to provide
19   wheelchair accessible parking.
20     27. These barriers relate to and impact the plaintiff’s disability. Plaintiff
21   personally encountered these barriers.
22     28. As a wheelchair user, the plaintiff benefits from and is entitled to use
23   wheelchair accessible facilities. By failing to provide accessible facilities, the
24   defendants denied the plaintiff full and equal access.
25     29. The failure to provide accessible facilities created difficulty and
26   discomfort for the Plaintiff.
27     30. The defendants have failed to maintain in working and useable
28   conditions those features required to provide ready access to persons with


                                              4

     Complaint
       Case 3:21-cv-06899-TSH Document 1 Filed 09/06/21 Page 5 of 8




1    disabilities.
2      31. The barriers identified above are easily removed without much
3    difficulty or expense. They are the types of barriers identified by the
4    Department of Justice as presumably readily achievable to remove and, in
5    fact, these barriers are readily achievable to remove. Moreover, there are
6    numerous alternative accommodations that could be made to provide a
7    greater level of access if complete removal were not achievable.
8      32. Plaintiff will return to the Store to avail himself of its goods and to
9    determine compliance with the disability access laws once it is represented to
10   him that the Store and its facilities are accessible. Plaintiff is currently
11   deterred from doing so because of his knowledge of the existing barriers and
12   his uncertainty about the existence of yet other barriers on the site. If the
13   barriers are not removed, the plaintiff will face unlawful and discriminatory
14   barriers again.
15     33. Given the obvious and blatant nature of the barriers and violations
16   alleged herein, the plaintiff alleges, on information and belief, that there are
17   other violations and barriers on the site that relate to his disability. Plaintiff
18   will amend the complaint, to provide proper notice regarding the scope of this
19   lawsuit, once he conducts a site inspection. However, please be on notice that
20   the plaintiff seeks to have all barriers related to his disability remedied. See
21   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22   encounters one barrier at a site, he can sue to have all barriers that relate to
23   his disability removed regardless of whether he personally encountered
24   them).
25
26   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
27   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
28   Defendants.) (42 U.S.C. section 12101, et seq.)


                                             5

     Complaint
       Case 3:21-cv-06899-TSH Document 1 Filed 09/06/21 Page 6 of 8




1      34. Plaintiff re-pleads and incorporates by reference, as if fully set forth
2    again herein, the allegations contained in all prior paragraphs of this
3    complaint.
4      35. Under the ADA, it is an act of discrimination to fail to ensure that the
5    privileges, advantages, accommodations, facilities, goods and services of any
6    place of public accommodation is offered on a full and equal basis by anyone
7    who owns, leases, or operates a place of public accommodation. See 42
8    U.S.C. § 12182(a). Discrimination is defined, inter alia, as follows:
9             a. A failure to make reasonable modifications in policies, practices,
10                or procedures, when such modifications are necessary to afford
11                goods,    services,    facilities,   privileges,   advantages,   or
12                accommodations to individuals with disabilities, unless the
13                accommodation would work a fundamental alteration of those
14                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
15            b. A failure to remove architectural barriers where such removal is
16                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
17                defined by reference to the ADA Standards.
18            c. A failure to make alterations in such a manner that, to the
19                maximum extent feasible, the altered portions of the facility are
20                readily accessible to and usable by individuals with disabilities,
21                including individuals who use wheelchairs or to ensure that, to
22                the maximum extent feasible, the path of travel to the altered
23                area and the bathrooms, telephones, and drinking fountains
24                serving the altered area, are readily accessible to and usable by
25                individuals with disabilities. 42 U.S.C. § 12183(a)(2).
26     36. When a business provides paths of travel, it must provide accessible
27   paths of travel.
28     37. Here, accessible paths of travel have not been provided in conformance


                                             6

     Complaint
       Case 3:21-cv-06899-TSH Document 1 Filed 09/06/21 Page 7 of 8




1    with the ADA Standards.
2      38. When a business provides sales counters, it must provide accessible
3    sales counters.
4      39. Here, accessible sales counters have not been provided in conformance
5    with the ADA Standards.
6      40. When a business provides parking, it must provide accessible parking.
7      41. Here, accessible parking has not been provided in conformance with
8    the ADA Standards.
9      42. The Safe Harbor provisions of the 2010 Standards are not applicable
10   here because the conditions challenged in this lawsuit do not comply with the
11   1991 Standards.
12     43. A public accommodation must maintain in operable working condition
13   those features of its facilities and equipment that are required to be readily
14   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
15     44. Here, the failure to ensure that the accessible facilities were available
16   and ready to be used by the plaintiff is a violation of the law.
17
18   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
19   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
20   Code § 51-53.)
21     45. Plaintiff repleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
24   that persons with disabilities are entitled to full and equal accommodations,
25   advantages, facilities, privileges, or services in all business establishment of
26   every kind whatsoever within the jurisdiction of the State of California. Cal.
27   Civ. Code §51(b).
28     46. The Unruh Act provides that a violation of the ADA is a violation of the


                                              7

     Complaint
       Case 3:21-cv-06899-TSH Document 1 Filed 09/06/21 Page 8 of 8




1    Unruh Act. Cal. Civ. Code, § 51(f).
2      47. Defendants’ acts and omissions, as herein alleged, have violated the
3    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
4    Plaintiff’s rights to full and equal use of the accommodations, advantages,
5    facilities, privileges, or services offered.
6      48. Because the violation of the Unruh Civil Rights Act resulted in
7    difficulty, discomfort or embarrassment for the plaintiff, the defendants are
8    also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
9    55.56(a)-(c).)
10
11          PRAYER:
12          Wherefore, Plaintiff prays that this Court award damages and provide
13   relief as follows:
14       1. For injunctive relief, compelling Defendants to comply with the
15   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
16   plaintiff is not invoking section 55 of the California Civil Code and is not
17   seeking injunctive relief under the Disabled Persons Act at all.
18       2. Damages under the Unruh Civil Rights Act, which provides for actual
19   damages and a statutory minimum of $4,000 for each offense.
20       3. Reasonable attorney fees, litigation expenses and costs of suit,
21   pursuant to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
22
23   Dated: August 30, 2021             CENTER FOR DISABILITY ACCESS
24
25
                                        By: _______________________
26
                                               Amanda Seabock, Esq.
27                                             Attorney for plaintiff
28


                                               8

     Complaint
